Title: From Thomas Jefferson to William Eustis, 14 January 1809
From: Jefferson, Thomas
To: Eustis, William


                  
                     Sir 
                     
                     Washington Jan. 14. 1809.
                  
                  I have the pleasure to acknolege the reciept of your letter of Dec. 24. and of the resolutions of the republican citizens of Boston, of the 19th. of that month. these are worthy of the antient character of the sons of Massachusets, & of the spirit of concord with her sister states which and which alone, carried us succesfully through the revolutionary war & finally placed us under that national government, which constitutes the safety of every part, by uniting for it’s protection the powers of the whole. the moment for exerting these united powers, to repel the injuries of the belligerents of Europe, seems likely to be pressed upon us. they have interdicted our commerce with nearly the whole world. they have declared it shall be carried on with such places, in such articles, & in such measure only as they shall dictate; thus prostrating all the principles of right which have hitherto protected it. after exhausting the cup of forbearance & conciliation to it’s dregs, we found it necessary, [indeed?] on behalf of that commerce, to take time to call it home into a state of safety, to put the towns & harbours which carry it on unto a condition of defence, & to make further preparation for enforcing the redress of it’s wrongs & restoring it to it’s rightful freedom. this required a certain measure of time, which, altho’ not admitting specific limitation, must, from it’s avowed objects, have been obvious to all & the progress actually made towards the accomplishment of these objects, proves it now to be near it’s term. while thus endeavoring, to secure, & preparing to vindicate that commerce, the absurd opinion has been propagated, that this temporary & necessary arrangement was to be a permanent system, & was intended for it’s destruction. the sentiments expressed in the paper you were so kind as to inclose me, shew that those who have concurred in them, have judged with more candour the intentions of their government, & are sufficiently aware of the tendency of the excitements & misrepresentations which have been practised on this occasion. and such, I am persuaded will be the disposition of the citizens of Massachusets at large, whenever truth can reach them. associated with her sister states in a common government, the fundamental principle of which is that the will of the majority is to prevail, sensible that, in the present difficulty, that will has been governed by no local interests or jealousies, that, to save permanent rights, temporary sacrifices were necessary, that these have fallen as impartially on all as in a situation so peculiar they could be made to do, she will see in the existing measures a legitimate & honest exercise of the will and wisdom of the whole. and her citizens, faithful to themselves & their associates, will not, to avoid a transient pressure, yield to the seductions of enemies to their independance, foreign or domestic, and take a course equally subversive of their well-being, as of that of their brethren.
                  The approbation expressed by the republican citizens of the town of Boston, of the course pursued by the national government, is truly consoling to it’s members; and, encouraged by the declaration of the continuance of their confidence, and by the assurance of their support, they will continue to pursue the line of their high duties according to the best of their understandings, and with undeviating regard to the good of the whole.   Permit me to avail myself of this occasion of tendering you personally the assurances of my great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               